DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 August 2021 has been entered.
Response to Amendment
The amendments to the claims filed 21 July 2021 have been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “associated with a first type of insulin delivery” and “associated with a second type of insulin delivery”. There is insufficient clarity in these limitations. In particular, it is not clear whether the limitations are meant to refer to different types of insulin (such as fast-acting versus long-acting) or different methods of delivery (such as via syringe or via an insulin pump). At present, the limitations are interpreted as referring to different types of insulin (such as fast-acting versus long-acting). 
Claim 19 recites the limitations “associated with a first type of insulin delivery” and “associated with a second type of insulin delivery”. There is insufficient clarity in these limitations. In particular, it is not clear whether the limitations are meant to refer to different types of insulin (such as fast-acting versus long-acting) or different methods of delivery (such as via syringe or via an insulin pump). At present, the limitations are interpreted as referring to different types of insulin (such as fast-acting versus long-acting). 
Claims 2-18 and 20-22 are additionally rejected under 35 U.S.C. 112(b) as indefinite due to their dependence on claims 1 and 19 which have been rejected as indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-12, 14-16, 19, and 22 is/are rejected under 35 U.S.C. 103 as being obvious over Booth (U.S. 20170228518 A1) in view of Estes (U.S. Patent No. 9561324B2), further in view of Brister (U.S. Patent No. 8808228 B2).
Regarding claim 1, Booth teaches a diabetes management system (Decision support system 100, glycemic management module 50, Fig. 1A), comprising: one or more signaling outputs configured to present one or more of alarms, alerts, and notifications discernable by a user (Surveillance module 70, Fig. 1A; Alarm system 120, Fig. 1B; Paragraphs 0077 and 0093); and a first glucose sensor system (Glucometer 124, Fig. 1B) adapted to wirelessly transmit glucose data (Paragraphs 0123 and 0132) via a first wireless communication method having a first communication range and a second wireless communication method having a second communication range. However, Booth does not specifically teach wherein the second communication range is greater than the first communication range. Booth teaches that the glucometer may perform data transfer to another device using “Bluetooth, infrared, near field communication…” (Paragraph 0123) or communicate using “Bluetooth, infrared, cable, or any other communications” (Paragraph 0180). Estes teaches that Bluetooth has a greater maximum working range than NFC (Column 20, lines 24-31—can utilize any of a variety of communication technologies that have a greater maximum working range than NFC…for example…Bluetooth). With this known, the use of Bluetooth in Booth can be seen as automatic as the user devices are likely to always be within Bluetooth communication range of one another and thus would be capable of always being connected such that data would be communicated without the need for additional user action like swiping another device near the glucometer. Estes teaches an infusion system utilizing near field communication and NFC tags (Column 3, lines 52-53—
Regarding claim 6, Booth, Estes, and Brister teach the diabetes management system of claim 1. Booth additionally teaches further comprising a user confirmation system configured to present a prompt to a user (Paragraph 0077) responsive to dosing actions (Paragraph 0058) and one or more diabetes management system mode (Decision support system 100, integration module 60, Figs. 1A and 1B; Program 200, Block 226, Fig. 2A; Paragraph 0094).
Regarding claim 7, Booth, Estes, and Brister teach the diabetes management system of claim 1. Booth additionally teaches wherein the user confirmation system is configured to present a prompt for physiological parameters (Fig. 2F; Paragraph 0088) responsive to a hyper system monitoring mode (Figs. 2A and 2C; Paragraphs 0077, 0086, and 0094) and a correction dose associated with a dosing action (Fig. 3; Paragraph 0058 and 0097).
Regarding claim 8, Booth, Estes, and Brister teach the diabetes management system of claim 1. Booth additionally teaches further comprising a user confirmation system configured to present a prompt for blood glucose measurements responsive to a current time or a time period (Process 1800a, block 1802, block 1806, Fig. 5A; Paragraph 0119).
Regarding claim 9, Booth, Estes, and Brister teach the diabetes management system of claim 1. Booth additionally teaches the limitation of wherein the first reusable accessory does not receive glucose data via the first wireless communication method from the first glucose 
Regarding claim 10, Booth, Estes, and Brister teach the diabetes management system of claim 9. Booth additionally teaches the first reusable accessory is adapted to receive glucose data from the mobile application via the second wireless communication method, as the smart pen or cap of Booth is capable of communicating with a patient device (Paragraph 0180). 
Regarding claim 11, Booth, Estes, and Brister teach the diabetes management system of claim 9. Booth additionally teaches wherein the first wireless communication method is near field communication (Paragraph 0123) and the second wireless communication method is BLE (Paragraph 180). Booth particularly teaches that the glucometer may perform data transfer to another device using “Bluetooth, infrared, near field communication…” (Paragraph 0123) or communicate using “Bluetooth, infrared, cable, or any other communications” (Paragraph 0180). The system of Booth thus fulfills the communication method limitations of the instant application.

Regarding claim 14, Booth, Estes, and Brister teach the diabetes management system of claim 9. Booth additionally teaches wherein the first reusable accessory is adapted to detect an administration of insulin from the first insulin injection pen (Paragraph 0183) and communicate administration data to the mobile application via the second wireless communication method (Paragraphs 0079, and 0183).
Regarding claim 15, Booth, Estes, and Brister teach the diabetes management system of claim 14. Booth additionally teaches wherein the alarm is based at least in part on the administration data (Paragraph 0093).
Regarding claim 16, Booth, Estes, and Brister teach the diabetes management system of claim 14. Booth additionally teaches wherein the first insulin injection pen is a long-acting insulin injection pen (Smart pen 123b, Fig. 1B; Paragraph 0183).
Regarding claim 19, Booth teaches a diabetes management system (Decision support system 100, glycemic management module 50, Fig. 1A), comprising: one or more signaling outputs configured to present one or more of alarms, alerts, and notifications discernable by a user (Surveillance module 70, Fig. 1A; Alarm system 120, Fig. 1B; Paragraphs 0077 and 0093); and a first glucose sensor system (Glucometer 124, Fig. 1B) adapted to wirelessly transmit glucose data (Paragraphs 0123 and 0132) via a first wireless communication method having a first communication range and a second wireless communication method having a second communication range. However, Booth does not specifically teach wherein the second 
Regarding claim 22, Booth, Estes, and Brister teach the system of claim 19. Booth additionally teaches wherein the glucose data is a blood glucose level (Abstract).

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth in view of Estes, further in view of Brister, further in view of Arenas Latorre (U.S. 20180147362 A1).
Regarding claim 2, Booth, Estes, and Brister teach the diabetes management system of claim 1, as described in paragraph 10 of this action, including a first reusable accessory and signaling outputs. However, neither Booth, Estes, or Brister specifically teaches the remaining limitations of claim 2. Arenas Latorre teaches all of these limitations, including comprising an insulin type detector (Paragraph 022) in communication with the first reusable accessory configured to detect a type of insulin in a chamber of an insulin manual delivery device (Pen 100, Fig. 1a), wherein the first reusable accessory (Device 1, Fig. 1a) is configured to issue an alarm (Paragraph 0039) responsive to the insulin type detector detecting an incorrect insulin type (Paragraphs 0041). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the insulin detector of Arenas Latorre with the diabetes management system of Booth, already combined with Estes and Brister, in order to decrease the likelihood of a user dosing with an incorrect type of insulin which could lead to a hyper- or hypo-glycemic event. Booth discusses that the system may consider information regarding the type of insulin dose required for a patient (Paragraphs 0058 and 0094) and additionally discusses an alarm system that may stem from either the mobile application on the patient’s device or the reusable accessory on the patient’s medication delivery device (Paragraph 0094). Given that an expected insulin type is given in the Booth system and that Booth permits the use of additional injection pens with smart capabilities or accessories for long-acting and fast-acting insulin (Paragraph 0183) it would be obvious to include a detector to recognize which type of insulin was being used in order to predictably improve the rate of success of using the correct insulin. 


.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth in view of Estes, further in view of Brister, further in view of Rack-Gomer (U.S. 20150289823 A1).
.  
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth in view of Estes, further in view of Brister, further in view of Saint (U.S. 20200350052 A1).
Regarding claim 17, Booth, Estes, and Brister teach the diabetes management system of claim 14 as shown in paragraph 10 of this action. However, neither Booth, Estes, nor Brister specifically teaches the alarm is responsive to a high correction dose, a detected dosing event, and a time out. Saint teaches push notifications for correction doses (Paragraph 0070) as well as an alert that would appear at a pre-set time, such as a known dosing event time, which 
Regarding claim 18, Booth, Estes, and Brister teach the diabetes management system of claim 14 as shown in paragraph 10 of this action. However, Booth, Estes, and Brister do not specifically teach wherein the alarm is responsive to a missed dosing event, a high correction dose, and a time out. Saint teaches an alert that would appear at a pre-set time, such as a known dosing event time, which would persist until the dose is administered or the window for the dose event passes (Paragraph 0055) as well as an alert for a forgotten dose (Paragraph 0056). This can be seen as an alarm which responds to a missed dose by triggering at a time when a dose event should have occurred but has not, to a high correction dose by ceasing to alarm when a dose has been administered, and to a time out by ceasing when the time window for the dose event has passed. As Booth already has the ability to present alarms for blood .
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth in view of Estes, further in view of Brister, further in view of Mazlish (U.S. 20140128705 A1).
Regarding claim 20, Booth, Estes, and Brister teach the diabetes management system of claim 19 as shown in paragraph 10 of this action. However, neither Booth, Estes, nor Brister specifically teaches the glucose data is an interstitial fluid glucose level or based on an interstitial fluid glucose level. Mazlish teaches a glucose sensor that may acquire readings from interstitial fluid (Paragraph 0032). It would have been obvious to one having ordinary skill in the art to combine the teachings of Mazlish with the system of Booth, already combined with Estes and Brister, in order to improve the ability of the system to provide more accurate and useful measurements for supporting accurate diabetes management. As Booth already is compatible for use with a CGM (Paragraph 0078) and Mazlish teaches that acquiring readings from interstitial fluid is known as an ability of a CGM, this combination would not require significant modifications to the system and would be obvious to provide as a variation or additional capability.
Regarding claim 21, Booth, Estes, and Brister teach the diabetes management system of claim 19 as shown in paragraph 10 of this action. However, Booth, Estes, and Brister do not .
Response to Arguments
Applicant’s arguments, see pages 8-13 of applicant's remarks, filed 21 July 2021, with respect to the rejection(s) of claim(s) 1-22 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brister, as described in paragraphs 4-8 of this action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912.  The examiner can normally be reached on M-F 8:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791